Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' response, arguments and amendments filed on 12/09/2021 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied; in said amendment, applicants’ have cancelled claims 7-8 and added new claims 10-16. Thus, amended claims 1-6 and 9-16 are pending in this application for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
Examiner Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Janice H. Logan on 01/07/2022.
The application has been amended as follows:
In the Claims
Cancel claim 9
Allowable Subject Matter
Claims 1-6 and 10-16 are allowed.


	The following is an examiner’s statement of reasons for allowance: Following a diligent search it was determined that the prior art neither teaches nor suggests a method for preparing a transfructosylated steviol glycoside using one or more microorganisms of Arthrobacter selected from the group consisting of Arthrobacter globiformis, Arthrobacter crystallopoietes, Arthrobacter ureafaciens, and Arthrobacter aurescens; a culture thereof; a supernatant of the culture; an extract of the culture; and a lysate of the microorganism …, as recited in allowed claims 1-6 and 10-16.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652